DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification, specifically in paragraphs [0019, 0022, and 0032], is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is only 23 words and does not describe what is new in the art and does not describe the disclosed apparatus, its organization, or operation and does not describe the disclosed process.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 12 and 24 are objected to because of the following informalities:  the phrase “the MRI system includes at least one magnetic coil generates” contains a grammatical error. Suggested alternative language is --the MRI system includes at least one magnetic coil and generates--. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the word “methods” in line 2 should be --method--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image-guidance component” in claims 1, 5, 13, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “an applicator for manipulating the one or more magnetic particles into and within the subject’s body part using the oscillating magnetic field generated by the magnetic field generator” in lines 8-10. The specification discloses an applicator to insert magnetic 
Claim 13 recites “an applicator to manipulate the one or more magnetic particles into and within the subject's body part using the oscillating magnetic field generated by the magnetic field generator” in lines 9-11. This claim is not enabled for the same reasons provided for claim 1.
Claims 2-12 and 14-24 incorporate the non-enabled subject matter of claim 1 or 13 therein.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivering one or more magnetic particles to a subject’s nail bed to treat one or more infections in the subject’s nail bed, does not reasonably provide enablement for delivering one or more magnetic particles to a subject’s body part to treat one or more infections in the subject’s nail bed. The specification does not enable make and use the invention commensurate in scope with these claims. The scope of the claim, as currently worded, encompasses delivering the magnetic particles to body parts other than the nail bed to treat one or more infections in the nail bed. However, the specification is only enabling for treating infections in the nail bed by providing the magnetic particles directly to the nail bed itself; there is no direction or a working example in the specification for how magnetic particles delivered to another body part would be navigated to the nail bed. Therefore, the full scope of the claim is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: the limitation “an applicator for manipulating the one or more magnetic particles into and within the subject's body part using the oscillating magnetic field generated by the magnetic field generator” in lines 8-10 renders the claim indefinite as it is unclear whether the applicator itself uses the magnetic field to manipulate the magnetic particles or whether the magnetic field is used to manipulate the magnetic particles separately from the applicator. Furthermore, it is unclear what “manipulating into” a body part means. This claim limitation is 
Claims 2-12 incorporate the indefinite subject matter of claim 1 therein.
Claim 4 recites “the manipulation…is performed under imaging guidance” which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph because it creates confusion as to when direct infringement occurs; when one creates a system that allows the user to perform the method step, or whether infringement occurs when the user actually performs the method step. See MPEP 2173.05(p). Suggested alternative language is “the manipulation…is configured to be performed under image guidance”.
Claim 5 recites “the at least one image-guidance component performs tracking…” which is a method step in an apparatus claim. As noted above, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Suggested alternative language is “the at least one image-guidance component is configured to perform tracking…”
Claim 6 recites the limitation "the tracking" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claim 1, however “tracking” is not introduced until claim 5. This claim will be examined as depending from claim 5.
Claim 7 recites the limitation "the tracking" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 1, however “tracking” is not introduced until claim 5. This claim will be examined as depending from claim 5.
Claim 11 recites “the MRI system generates pulse sequences wherein…” which is a method step in an apparatus claim. As noted above, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Suggested alternative language is “the MRI system is configured to generate pulse sequences…”
Claim 12 recites “the MRI system…generates a magnetic field…” in lines 1-2 which is a method step in an apparatus claim. As noted above, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Suggested alternative language is “the MRI system…is configured to generate a magnetic field…”
Claim 13: the limitation “an applicator to manipulate the one or more magnetic particles into and within the subject's body part using the oscillating magnetic field generated by the magnetic field generator” in lines 9-11 renders the claim indefinite for the same reasons provided for claim 1.
Claims 14-24 incorporate the indefinite subject matter of claim 13 therein.
Claim 18 recites the limitation "the tracking" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends from claim 13, however “tracking” is not introduced until claim 17.
Claim 19 recites the limitation "the tracking" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends from claim 13, however “tracking” is not introduced until claim 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “a magnetic field generator…disposed near to the subject’s body part and outside the subject’s body part” in lines 3-4; this limitation requires the presence of a human body for infringement as the generator is recited as being disposed “near to” the subject’s body part and “outside” the subject’s body part and therefore encompasses a human organism within its scope. Suggested alternative language is “a magnetic field generator…configured to be disposed near to the subject’s body part and outside the subject’s body part”.
Claim 1 recites “at least one image-guidance component positioned in proximity to the subject’s body part” in lines 6-7; this limitation requires the presence of a human body for infringement as the image-guidance component is recited as being disposed “in proximity to” the subject’s body part and therefore encompasses a human organism within its scope. Suggested alternative language is “at least one image-guidance component configured to be positioned in proximity to the subject’s body part”.
Claims 2-12 incorporate the non-statutory subject matter of claim 1 therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (US 2009/0226521 A1) in view of Weinberg (US 2013/0204120 A1; hereinafter Weinberg ‘120).
Claim 1: Smyth discloses an apparatus for delivering one or more magnetic particles to a subject's body part to treat one or more infections [0021] the apparatus comprising: a magnetic field generator including one or more coils disposed near to the subject's body part and outside the subject's body part and a controller coupled to the one or more coils and configured to control the one or more coils to generate an oscillating magnetic field ([0020 and 0025] wherein a controller is inherent); and an applicator for manipulating the one or more magnetic particles into and within the subject's body part using the oscillating magnetic field generated by the magnetic field generator (magnetic particles are introduced into the body, for example by injection or other conventional techniques [0060], which would inherently require an applicator, and manipulated into and within the body part containing the infection using the oscillating magnetic field [0025 and 0056]). Smyth does not explicitly disclose the apparatus is for treating an infection in the subject’s nail bed, however, treating an infection in the nail bed is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the 
Smyth discloses an imaging device which is used for in vitro
Claim 2: Smyth discloses a plurality of magnetic particles including the one or more magnetic particles [0056].
Claim 4: Weinberg ‘120 discloses the manipulation of the one or more particles is performed under imaging guidance [0018-21]. In the combination with Smyth, this manipulation is to disrupt one or more biofilms in the subject's body part [0002 and 0056].
Claims 5 and 7: Weinberg ‘120 discloses the at least one image-guidance component performs magnetic imaging tracking of the one or more magnetic particles ([0018-21]; claims 13-14).
Claim 8: as noted above, the body part being a nail bed is an intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. The device of Smyth is capable of treating an infection anywhere in the body, including the nail bed, and thus meets this claim limitation.
Claim 9: the source of the infection is not a structural element of the claimed invention and the device of Smyth could be used to treat an infection from any source, including fungal organisms.
Claim 10: in the combination of Smyth and Weinberg ‘120 as applied to claim 1, the image-guidance component is an MRI system that includes the at least one magnetic coil used for generating the oscillating magnetic field.

Claims 13, 14, 16, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Weinberg ‘120 and Hamer (US 2004/0151716 A1).
Claim 13: Smyth discloses a method for delivering one or more magnetic particles to a subject's body part to treat one or more infections [0021] the method comprising: generating an 
Smyth discloses an imaging device which is used for in vitro experiments (Olympus IX71 inverted microscope [0073]) but fails to disclose imaging the subject’s body part as part of a method of treating the body. Smyth also discloses the magnetic field for manipulating the magnetic particles can be provided by an MRI device positioned in proximity to the subject’s body part [0058] but fails to disclose imaging the subject’s body part using an image-guidance component, wherein the image-guidance component provides imaging data that enables delivery and manipulation of the magnetic particles within the subject. However, Weinberg ‘120 discloses a method for delivering one or more magnetic particles to a subject’s body part and using a magnetic field to transport the particles across a biological barrier. Particle manipulation is carried out under image guidance by an image guidance component positioned in proximity to the subject’s body and the image-guidance component provides imaging data that enables delivery and manipulation of the one or more magnetic particles to the subject's body part [0018-21]. “Image-guidance component” 310 invokes 35 USC 112f and is described in Applicant’s 
Smyth discloses treating infections and biofilms in various regions of the body ([0002 and 0021]; claim 1). Smyth, as modified by Weinberg ‘120, fails to explicitly disclose treating an infection in a nail bed of a subject. However, Hamer discloses treating microbe mediated dermatological conditions by removing or disrupting biofilms which may be present in the nails [0008]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of Smyth, as modified by Weinberg ‘120, to treat an infection in a nail bed of a subject because Hamer teaches biofilms found in the nails can be successfully treated by disruption, therefore such a modification would amount to applying a known technique (disruption of biofilms using magnetic particles under the influence of an oscillating magnetic field) to a known method (disruption of biofilms in the nails) ready for improvement to yield the predictable result of effectively disrupting biofilms in nails.
Claim 14: Smyth discloses the one or more magnetic particles are included in a plurality of magnetic particles delivered and manipulated by the method [0056].
Claim 16: Weinberg ’120 discloses the manipulation of the one or more particles is performed under imaging guidance [0018-21]. In the combination of Smyth, Weinberg ‘120, and 
Claims 17 and 19: Weinberg ‘120 discloses the at least one image-guidance component performs magnetic imaging tracking of the one or more magnetic particles ([0018-21]; claims 13-14).
Claim 20: Hamer discloses the body part is a nail comprising a biofilm [0008]. Biofilms are present in the nail bed.
Claim 21: Hamer further discloses the infection causing the biofilm is from fungal organisms [0004].
Claim 22: in the combination of Smyth, Weinberg ‘120, and Hamer, as applied to claim 13, the image-guidance component is an MRI system that includes the at least one magnetic coil used for generating the oscillating magnetic field.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Weinberg ‘120 as applied to claim 2 above, and further in view of Peyman (US 2014/0155733 A1).
Claim 3: Smyth discloses the magnetic particles may contain or be coated with a drug [0051] but fails to explicitly disclose an anti-microbial substance. Peyman discloses magnetic particles for treating tissue in a subject’s body part which have an anti-microbial coating [0166]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the magnetic particles in the apparatus of Smyth, as modified by Weinberg ‘120, with an anti-microbial substance, as taught by Peyman, because Smyth discloses .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Weinberg ‘120 and Hamer as applied to claim 13 above, and further in view of Peyman.
Claim 15: Smyth discloses the magnetic particles may contain or be coated with a drug [0051] but fails to explicitly disclose an anti-microbial substance. Peyman discloses magnetic particles for treating tissue in a subject’s body part which have an anti-microbial coating [0166]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the magnetic particles in the method of Smyth, as modified by Weinberg ‘120 and Hamer, with an anti-microbial substance, as taught by Peyman, because Smyth discloses treating a bacterial infection and thus would benefit from a drug configured to treat microbes, such as bacteria.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Weinberg ‘120 as applied to claim 5 above, and further in view of Prasad (US 6514481 B1).
Claim 6: Smyth, as modified by Weinberg ‘120, discloses tracking the magnetic particles using the MRI system and therefore fails to disclose the image-guidance component performs optical tracking. However, Prasad discloses a system for tracking nanoparticles within the body using two-photon laser scanning microscopy (col. 3, lines 49-53), a form of optical tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Smyth in view of Weinberg ‘120 to include an image-guidance component that performs optical tracking, as taught by Prasad, because such a in vivo.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Weinberg ‘120 and Hamer as applied to claim 17 above, and further in view of Prasad.
Claim 18: Smyth, as modified by Weinberg ‘120 and Hamer, discloses tracking the magnetic particles using the MRI system and therefore fails to disclose the image-guidance component performs optical tracking. However, Prasad discloses a system for tracking nanoparticles within the body using two-photon laser scanning microscopy (col. 3, lines 49-53), a form of optical tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Smyth in view of Weinberg ‘120 and Hamer to include an image-guidance component that performs optical tracking, as taught by Prasad, because such a modification amounts to mere substitution of one know type of image guidance component (magnetic imaging tracking) for another (optical tracking) to achieve the predictable result of tracking magnetic particles in vivo.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Weinberg ‘120 as applied to claim 10 above, and further in view of Weinberg (US 2009/0315560 A1; hereinafter Weinberg ‘560).
Claims 11 and 12: Smyth, as modified by Weinberg ‘120, fails to disclose the MRI system generates pulse sequences whose rise-time, fall-time, or duration are less than 10 microseconds long and/or generates a magnetic field that rises or falls in such a short time as not .

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Weinberg ‘120 and Hamer as applied to claim 22 above, and further in view of Weinberg ‘560.
Claims 23 and 24: Smyth, as modified by Weinberg ‘120 and Hamer, fails to disclose the MRI system generates pulse sequences whose rise-time, fall-time, or duration are less than 10 microseconds long and/or generates a magnetic field that rises or falls in such a short time as not to cause nerve stimulation of the subject. However, Weinberg ‘560 discloses an apparatus for generating an oscillating magnetic field using an MRI device wherein the MRI device generates magnetic field pulse sequences whose rise-time, fall-time, or duration are less than 10 microseconds long in order to avoid triggering a biological response from neurological tissue (abstract and [0081 and 0084]). It would have been obvious to one of ordinary skill in the art .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Povolosky (US 2014/0194955 A1) discloses a method of treating fungal nail infections using an oscillating magnetic field applied near the nail; Taylor (Reducing infections through nanotechnology, 2011) discloses the use of magnetic nanoparticles under magnetic field guidance to treat biofilms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791